DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 04/29/2021.  
Claims 5 and 15 have been canceled.
Claims 1-4, 6-14, and 16-20 are pending and have been examined.

Specification
The disclosure is objected to because of the following informalities: 
The use of a trade name or a mark used in commerce (e.g. OPENGL, SQLITE, etc.) has been noted in this application. It should be capitalized (each letter) wherever it appears and be accompanied by the generic terminology or, where appropriate, include a proper symbol indicating use in commerce, such as ™, SM, or ® following the word.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.  The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Response to Arguments
With respect to the objections to the specification, it appears that applicant did not amend all of the trade names.  See above.
Previous objections to the claims have been withdrawn in view of amendments.
Previous rejections under 35 USC 112 have been withdrawn in view of amendments.
Applicant's arguments filed 04/29/2021 have been fully considered but they are not persuasive.  Applicant argues in substance that the references allegedly do not teach “a subset of the personalized vocabulary for the first user that includes keywords commonly used by the first user when communicating with users in the demographic category of the second user”.  However, examiner respectfully disagrees.  Mikhailov describes “analyze communication content sent by a plurality of users, generate input profiles of users that reflect vocabularies capable of being understood by the users, and provide the input profiles to user devices associated with the users” (e.g. in paragraph 41).  Furthermore, to determine a subset of responses, Mikhailov describes “the communication server may analyze communication between the user and the intended recipient” which includes “commonly used terms” [which is interpreted as keywords commonly used by the first user] and “also analyze the use[r]s' roles and the relationship” which includes “such as a software development team member, an accountant, a member of an interest group, a middle ” [which is interpreted as demographic categories; note: a demographic category includes users including the second user] (e.g. in paragraphs 48, 56, and 60).  For example, the result includes “technical terms commonly used” by the first user when communicating to a development team including the second user (note: one of ordinary skill in the art would recognize that this also applies to determine terms commonly used when co-workers, when relatives, etc.).  As can be seen, Mikhailov teaches the claimed features.  As such, the rejections stand.  Note also applicant’s specification (e.g. in paragraphs 36-37, “messaging system 106 uses these commonly used words to filter the set of candidate responses” and “messaging system 106 may also filter the set of candidate responses based on other contextual factors. For example, a user may use a different vocabulary based on the person they are speaking to (e.g., spouse vs. boss), the communication channel they are using (e.g., email vs. text), the gender of the person”, etc.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 11-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beach et al. (US 20170222961 A1) in view of Mikhailov et al. (US 20180063044 A1) and Kaufmann et al. (US 20180189628 A1).
As per independent claim 1, Beach teaches a method comprising: receiving, from a first client device, a message transmitted as part of a communication session between a first user associated with the first client device and a second user associated with a second client device (e.g. in paragraphs 22-24 and figure 1, “computing device 2A [e.g.] receive incoming text message communications [or] receive email messages for an account associated with a user of computing device 2A”, etc. “from other devices (e.g., via network 12”), the first user and the second user being members of an online service that facilitates the communication session (e.g. in paragraphs 23, 26, and 29, users using “email, simple messaging service”, Network 12…, such as the Internet”, i.e. online); determining, using the message as input in a statistical model, a set of candidate responses for replying to the message, the statistical model having been generated based on historical message data transmitted as part of previous communication sessions between a plurality of members of the online service (e.g. in paragraphs 28-29, 65 and 68, “response suggestion system…to determine at least one candidate response to an incoming communication based at least in part on information included in the incoming communication [i.e. message as input]… determine candidate responses from responses previously selected by one or more users (e.g., the user of computing device 2A and/or other users)” including “counts the number [i.e. statistical model] of responses having the same normalized responses for a particular message” from “the message histories received by response suggestion system 14 and generate a set of…responses based on the message histories” and figure 3), and the set of candidate responses being a subset of a set of available candidate responses (e.g. in paragraphs 30, 32, and 58, subsets by “response type”, “exceeds a threshold popularity value”, or “a certain number of the most popular response types”, etc.); filtering the set of candidate responses (e.g. in paragraphs 30, 32, and 58, filter by “response type”, “exceeds a threshold popularity value”, or “a certain number of the most popular response types”, etc.); determining, based on a set of personalized candidate selection rules, a subset of the set of personalized candidate responses, yielding a set of recommended responses to the message (e.g. in paragraphs 60-62, “response personalization module… also customize the suggested candidate responses based on other factors [such as] personalize the candidate responses based on the responses selected by the user [etc. to yield] sends the list of candidate responses to computing device 2A”); and causing the set of recommended responses to be presented in a user interface on a display of the second client device, the set of recommended responses presented (e.g. in paragraph 62, “display the list of suggested responses” and figure 1), the user interface configured to allow for selection of the set of recommended responses (e.g. in paragraph 62, “detect a user input selecting one or more of the candidate responses”), but does not specifically teach based on a personalized vocabulary for the first user, yielding a set of personalized candidate responses, the personalized vocabulary for the first user having been determined based on member profile data associated with the first user and the set of recommended responses presented along with the received message.  However, Mikhailov teaches filtering a set of responses based on a personalized vocabulary for a first user, yielding a set of personalized candidate responses (e.g. in paragraphs 17, 41 and 48, “analyze communication content sent by a plurality of users, generate input profiles of users that reflect vocabularies capable of being understood by the users, and provide the input profiles to user devices associated with the users [i.e. set of responses]… determines an input suggestion for the user based on an input profile of the intended [choose particular responses of the set, i.e. filtered]”), the personalized vocabulary for the first user having been determined based on member profile data associated with the first user (e.g. in paragraph 48, “the input profile may include a wordbook that contains a plurality of commonly used terms…by the intended recipient”), wherein filtering the set of candidate responses based on a personalized vocabulary for the first user comprises: determining a demographic category of the second user (e.g. in paragraph 48, “software development team member, an accountant…co-workers, relatives, neighbors”, i.e. demographic category); filtering the set of candidate responses based on a subset of the personalized vocabulary for the first user that includes keywords commonly used by the first user when communicating with users in the demographic category of the second user (e.g. in paragraphs 48, 56, and 60, “the communication server may analyze communication between the user and the intended recipient” which includes “commonly used terms” and “a location associated with the user… also analyze the use[r]s' roles and the relationship” which includes “such as a software development team member, an accountant…co-workers, relatives, neighbors” to determine a subset of responses).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Beach to include the teachings of Mikhailov because one of ordinary skill in the art would have recognized the benefit of allowing users to easily understand each other.  Kaufmann an original chat message 580B that has been sent to a user is being viewed by the user… Selected responses 591B, 592B, and 593B are presented in the graphical user interface 500B” and figures 5A-5B showing responses displayed along with a received message).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Kaufmann because one of ordinary skill in the art would have recognized the benefit of allowing a user to easily see what he/she is responding to.  See also response to arguments above.
As per claim 2, the rejection of claim 1 is incorporated and the combination further teaches receiving, from the second client device, a user selection of a first recommended response from the set of recommended responses (e.g. Beach, in paragraph 62, “detect a user input selecting one or more of the candidate responses”); and transmitting the first recommended response to the first client device as part of the communication session between the first user and the second user (e.g. Beach, in paragraphs 12 and 22-24, “select a particular candidate response and send the particular candidate response to one or more other computing devices”).
As per claim 3, the rejection of claim 1 is incorporated and the combination further teaches wherein the personalized vocabulary for the first user is generated by: analyzing a set of text that was authored by the first user and a set of text that was read by the first user to identify keywords that are commonly used by the first user (e.g. Mikhailov, in paragraphs 48, 56, and 60, “commonly used [i.e. authored] terms…by the intended recipient” and “an input suggestion that contains abbreviation of technical terms commonly used in the development team” which includes terms read by the first user because these terms are used by other members of the team).
As per claim 4, the rejection of claim 1 is incorporated and the combination further teaches wherein the personalized vocabulary for the first user is generated by: analyzing the messages authored by the first user to recipients in a first demographic category to identify keywords that are commonly used by the first user when messaging users in the first demographic category (e.g. Mikhailov, in paragraphs 48, 56, and 60, “the communication server may analyze communication between the user and the intended recipient” which includes “commonly used terms” and “also analyze the use[r]s' roles and the relationship” which includes “such as a software development team member, an accountant…co-workers, relatives, neighbors”, i.e. demographic category).
Claims 11-14 are the system claims corresponding to method claims 1-4 and are rejected under the same reasons set forth, and the combination further teaches one or more computer processors and one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the messaging system to perform operations (e.g. Beach, in paragraphs 40 and 42).
	Claim 20 is the medium claim corresponding to method claim 1 and is rejected under the same reasons set forth, and the combination further teaches a non-transitory .

Claims 6-10 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Beach et al. (US 20170222961 A1) in view of Mikhailov et al. (US 20180063044 A1) and Kaufmann et al. (US 20180189628 A1), and further in view of Weston et al. (US 20170277667 A1).
As per claim 6, the rejection of claim 1 is incorporated and the combination further teaches gathering the historical message data transmitted as part of the previous communication sessions (e.g. Beach, in paragraph 29, “receive information, such as message histories, from various sources (e.g., computing device 2A and/or computing devices associated with other users”); identifying, from the historical message data, a set of previous messages (e.g. Beach, in paragraph 29, the message histories “indicating incoming communications and the responses”); and for each previous message in the set of previous messages, normalizing the respective previous message, yielding a set of normalized previous messages (e.g. Beach, in paragraphs 48 and 50 “normalizes the contents of message N and the content of message M”), but does not specifically teach to replace predetermined terms with placeholders.  However, Weston teaches normalizing to replace predetermined terms with placeholders (e.g. in paragraph 73, “plurality of series of user interaction exchanges of the data set to replace ”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Weston because one of ordinary skill in the art would have recognized the benefit of facilitating generalization of user interaction exchanges and/or easily protecting privacy of users.  
As per claim 7, the rejection of claim 6 is incorporated and the combination further teaches identifying a set of unique normalized previous messages from the set of normalized previous messages (e.g. Beach, in paragraph 50, “a single row for each unique response for a particular message and the row for the unique message and response pair includes a count of the number of times the particular response was used for the particular message” based on “the normalized contents of the responses” and figure 3); and determining a subset of the unique normalized previous messages that occur in the set of normalized previous messages at least a threshold number of times, yielding the set of available candidate responses (e.g. Beach, in paragraphs 32, 54 and 58, and figure 3, determine unique “responses that have been selected at least at a threshold frequency… generate a list of the most common responses to each message… exceeds a threshold popularity value”). 
for each instance of an available candidate response in the historical message data, identifying a previous message that preceded the respective instance of the available candidate response, yielding a set of preceding previous messages (e.g. Beach, in paragraphs 65 and 68, “create a table of responses that includes information about message and response pairs” including “information about [each] received message, such as the text of the received message [which precedes the response, i.e. “previous message”], and information about the reply”); and generating the statistical model based on the set of preceding previous messages (e.g. Beach, in paragraphs 65 and 68, in association with “counts the number of [respective] responses”, i.e. statistical model, and figure 3). 
As per claim 9, the rejection of claim 7 is incorporated and the combination further teaches for each available candidate response from the set of available candidate responses, assigning the respective available candidate response to one of a plurality of candidate groups based on a meaning of the respective available candidate response (e.g. Beach, in paragraphs 54 and 58 and figure 3, “Categorization…based on the information type [i.e. corresponding candidate group such as “ADDRESS, TIME, EMOJI,” etc., i.e. respective meaning]… stores an indication of each unique message from the plurality of message and response pairs, an indication of the information type associated with the respective response associated with the unique message”). 
 dictates a maximum number of candidate responses that can be selected from each candidate group.  However, Kaufmann teaches a candidate selection rule that dictates a maximum number of candidate responses that can be selected from a candidate group (e.g. in in paragraphs 39 and 70, “the candidate responses engine 122 may only identify up to X candidate responses… for a mobile phone client device the threshold number may be three, whereas for a desktop client device the threshold number may be five”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Kaufmann because one of ordinary skill in the art would have recognized the benefit of easily accounting for screen space and/or avoiding overwhelming the user with options.  
	Claims 16-19 are the system claims corresponding to method claims 6-10, and are rejected under the same reasons set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example, 
Charania et al. (US 20140379813 A1) teaches "learn commonly used words that are most relevant for particular contexts... casual " (e.g. in paragraphs 21-22 and 25).
Kay et al. (US 20160224524 A1) teaches "analysis of the user's phrase usage in various contexts... receiving context information, e.g., ... the name of an addressee with whom the user is conversing... the user's location... networked device connection data, the application…used by the user... filtering mechanisms to better predict suggested phrases... the most frequently used phrases" (e.g. in paragraphs 18, 20, 33, 55).
Patel et al. (US 20180329982 A1) teaches “depending on the intended recipient or subject matter of the messages, a more deferential or a less deferential set of predicted responses may be appropriate” (e.g. in paragraph 259).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        07/31/2021

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176